Citation Nr: 0830795	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shin disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
patellar tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active duty service from July 1998 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant has claimed entitlement to service connection 
for a right shin condition.  The claim was denied by the RO 
in a January 2004 decision.  The appellant was provided with 
notice of the denial the same month.  A timely notice of 
disagreement was not filed and the January 2004 rating 
decision has become final.  In general, unappealed RO rating 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998). 

During the pendency of this appeal the Court of Appeals for 
Veterans Claims ("the Court") issued a decision in which it 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id. at 9-10.  

In the current case, the appellant has not been provided with 
a letter which complies with the holding in Kent.  The 
appellant has not been informed of the basis for the prior 
denial of service connection for the right shin disorder and 
also was not provide an accurate statement as to what 
information would allow the claim to be successfully 
reopened.  A remand is required to correct this deficiency.  

The appellant has claimed entitlement to a rating in excess 
of 10 percent for patellar tendonitis of the left knee.  The 
most recent VA examination of the knee for compensation and 
pension purposes was conducted in February 2006.  
Unfortunately, this examination report is insufficient for 
ratings purposes.  The examiner who conducted the VA 
examination specifically noted that he did not have access to 
the appellant's claims file in conjunction with the 
examination.  The duty to assist includes the duty to conduct 
a thorough and contemporaneous examination of the veteran.  
The examination must take into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  See 38 U.S.C.A. § 
5103A(d) and Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized. 38 C.F.R. § 
3.326.  Accordingly, the appellant should be afforded a new 
VA examination which includes review of all the evidence in 
the claims file.  

Another pertinent decision which was issued during the 
pendency of this appeal is the case of Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), in which 
the Court established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a appellant who is seeking a higher 
rating.  With respect to increased rating claims, the Court 
found that, at a minimum, a 38 U.S.C. § 5103(a) notice 
requires that the Secretary notify the appellant that, to 
substantiate such a claim: (1) the appellant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
appellant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the appellant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the appellant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening  on the 
appellant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the appellant; 
(3) the appellant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because the appellant's increased rating 
claim can be rated based on specific criteria beyond the 
obvious effect of the worsening of the disability and its 
effect upon his employment and daily life (i.e. the extent of 
limitation of extension and limitation of flexion manifested 
by the left knee disability), the Secretary should have 
notified the appellant, at least in general terms, of the 
information and evidence necessary to establish these more 
specific criteria.  The appellant has not been provided with 
the notification set out in Vazquez-Flores v. Peake, supra.  
A remand is required to correct these deficiencies.



Accordingly, the case is REMANDED for the following action:

1.  (a)  Issue notice to the appellant 
with regard to his claim for service 
connection for a right shin disorder that 
articulates the basis of the last final 
denial; notifies the appellant of the 
evidence and information necessary to 
reopen his claim; and notifies the 
appellant of the evidence required to 
establish entitlement to his underlying 
service connection claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

(b)  Issue notice to the appellant with 
regard to the claim of entitlement to an 
increased rating for patellar tendonitis 
of the left knee, informing the appellant 
to provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the left knee disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Provide the appellant with the ratings 
criteria for evaluation of the knees 
included under Diagnostic Codes 5256 
through 5263.  Additionally, the appellant 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from noncompensable 
to as much as 100 percent based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the appellant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).

2.  When the above development has been 
completed, the appellant should be 
afforded a VA orthopedic examination, to 
determine the current severity and all 
manifestations of his service-connected 
left knee disability.  The claims folders 
must be made available to and reviewed by 
the examiner, and the examiner should note 
such review in the report.

a)  All indicated tests and studies should 
be performed, including range of motion 
studies in degrees.

b)  In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

c)  The examiner should provide an opinion 
concerning the degree of severity (whether 
mild, moderate, or severe) of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

d)  Tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  If it is 
not feasible to express additional 
function impairment in terms of degrees of 
loss, the examiner should so state.  

d)  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
appellant describes flare-ups), and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated 
use or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

e)  The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
appellant's ability to work.  The 
rationale for all opinions expressed must 
also be provided.

3.  Then, the RO/AMC should undertake any 
additional development so indicated by the 
record.

4.  Thereafter, the RO/AMC should 
readjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the last supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




